           Case 3:18-cv-01441-WGY Document 77 Filed 06/17/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF PUERTO RICO


                                   CIVIL NO. 18-cv-01441-WGY

_________________________________________________x

Mint Bank International, LLC and Guy Gentile Nigro,


                                       Plaintiffs,
                -against-

Office of the Commissioner of Financial Institutions of
Puerto Rico et al.


                              Defendants.
_________________________________________________x

              MOTION FOR VOLUNTARY DISMISSAL WITH PREJUDICE

TO THE HONORABLE COURT:

        COME NOW Plaintiffs, Mint Bank International, LLC and Guy Gentile Nigro

(collectively, “Plaintiffs”), by and through undersigned counsel, and respectfully states and

request:

    1. Plaintiffs and Defendant Office of the Commissioner of Financial Institutions of Puerto

Rico have reached a private settlement by which they have resolved the controversies between

them in this litigation.

    2. Pursuant to and as required under the settlement reached between the parties, plaintiffs seek

voluntary dismissal of this litigation, with prejudice as to all defendants

    WHEREFORE, Plaintiffs respectfully requests this Honorable Court dismiss the present case

with prejudice as to all defendants.

    RESPECTFULLY SUBMITTED.

                                                     1
         Case 3:18-cv-01441-WGY Document 77 Filed 06/17/21 Page 2 of 2




    In San Juan, Puerto Rico, this June 17, 2021.

    WE HEREBY CERTIFIED that on this same date, a true and exact copy of the foregoing

document was filed electronically with the Clerk of the Court via the CM/ECF system, which will

send notification of such filing to all attorneys of record in this case.



                                              Adsuar Muñiz Goyco Seda & Pérez-Ochoa, P.S.C.

                                              208 Ponce de León Ave., Suite 1600
                                              San Juan, PR 00918
                                              Phone: (787) 281-1952 Fax (787) 756-9010

                                              Counsel for Plaintiffs

                                              s/ Katarina Stipec-Rubio
                                              Katarina Stipec Rubio, Esq.
                                              USDCPR No. 206611
                                              kstipec@amgprlaw.com




                                                   2
